ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
United Contracting Group, Ltd.              )       ASBCA No. 57270
                                            )
Under Contract No. W916QW-04-D-0013         )

APPEARANCES FOR THE APPELLANT:                      Michael R. Charness, Esq.
                                                    Bryan T. Bunting, Esq.
                                                    Amanda J. Dietrick, Esq.
                                                     Vinson & Elkins LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                    Jeremy Becker-Welts, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 September 2014
                                                       .        (     /
                                                /~).~lui~-?)
                                                " DIANA S. DJCKINSON
                                                  Administrat(ve Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57270, Appeal of United Contracting
Group, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals